       Case 1:17-cv-07862-KPF Document 149 Filed 06/11/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

XIAOYAN LIU, LIBERATO TENELEMA,
FENG WU DU, and CHONG CHEN,

                          Plaintiffs,
                                                    17 Civ. 7862 (KPF)
                   -v.-
                                                         ORDER
CANTEEN 82 INC., ALLEN LI, and YEH
CHING,

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      During a default judgment hearing held on May 12, 2021, Plaintiffs’

counsel, Ge Qu, informed the Court that communications between counsel and

Plaintiffs Feng Wu Du and Chong Chen had ceased and thus counsel sought to

withdraw from his representation of those two Plaintiffs. (Minute Entry for May

12, 2021). The same day, the Court entered an Order to Show Cause why

counsel should not be permitted to withdraw from the representation and why

the matter should not be dismissed as to Plaintiffs Feng Wu Du and Chong

Chen for failure to prosecute. (Dkt. # 143). Plaintiffs Du and Chen were

ordered to file opposition papers on or before June 3, 2021, and to appear for a

hearing on June 11, 2021, and were advised that failure to respond would

result in dismissal of the action as to them. (Id.). Du and Chen neither filed

opposition papers nor appeared for the hearing.

      Accordingly, Attorney Qu’s motion to withdraw as counsel is GRANTED,

and this action is hereby DISMISSED as to Plaintiffs Feng Wu Du and Chong

Chen. As all claims have now been resolved, the Clerk of Court is directed to
        Case 1:17-cv-07862-KPF Document 149 Filed 06/11/21 Page 2 of 2




terminate all pending motions, adjourn all remaining dates, and close this

case.

        SO ORDERED.

Dated: June 11, 2021
       New York, New York

                                             KATHERINE POLK FAILLA
                                            United States District Judge




                                       2
